                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Walter Chentlen Jr.                                               Docket No. 7:15-CR-16-1BR

                               Petition for Action on Supervised Release

COMES NOW David W. Leake, U.S. Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Walter Chentlen Jr., who, upon an earlier plea of guilty to
Conspiracy to Distribute and Possess With Intent to Distribute a Quantity of Cocaine Base (Crack) in
violation of 21 U.S.C. § 846, and Possession With Intent to Distribute and Distribution of a Quantity of
Cocaine Base (Crack) in violation of 21 U.S.C. § 841(a)(1), was sentenced by the Honorable W. Earl Britt,
Senior U.S. District Judge, on November 2, 2015, to the custody of the Bureau of Prisons for a term of 64
months. It was further ordered that upon release from imprisonment the defendant be placed on supervised
release for a period of 36 months.

Walter Chentlen Jr. was released from custody on October 18, 2018, at which time the term of supervised
release commenced.

On November 14, 2018, the court was advised that the defendant submitted to a urinalysis on
October 29, 2018, that yielded positive results for marijuana. As he was reprimanded for breaching the
court’s trust, was placed in substance abuse treatment, and was taught a cognitive intervention technique to
improve his decision making ability, the court agreed to continue him on supervision.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On December 4, 2018, the defendant missed a scheduled urinalysis collection date. On December 14, 2018,
he submitted to a urinalysis that yielded positive results for marijuana, cocaine, and opiates. When
confronted immediately following the urinalysis, he admitted to using illegal drugs a few days earlier and
expressed remorse for his actions. Accordingly, his case was staffed with the substance abuse treatment
provider and it was determined that his substance abuse treatment would be increased. Additionally, he was
retaught a cognitive intervention technique to further improve his decision-making ability. Finally, he was
informed that a condition requiring him to complete 12 hours of community service would be recommended
to the court. The defendant signed a Waiver of Hearing agreeing to the proposed modification of
supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall perform 12 hours of community service as directed by the probation office and
      if referred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.
Walter Chentlen Jr.
Docket No. 7:15-CR-16-1BR
Petition For Action
Page 2




Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Robert L. Thornton                            /s/ David W. Leake
Robert L. Thornton                                David W. Leake
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  2 Princess Street, Suite 308
                                                  Wilmington, NC 28401-3958
                                                  Phone: 910-679-2045
                                                  Executed On: December 14, 2018

                                     ORDER OF THE COURT
                                 17
Considered and ordered this _________             December
                                         day of ____________________, 2018, and ordered filed and
made a part of the records in the above case.

________________________
W. Earl Britt
Senior U.S. District Judge
